Douglas, J.
Appellant advances twenty-nine propositions of law for our consideration. (See Appendix.) We have carefully considered each of appellant’s propositions of law and have reviewed the death sentence for appropriateness and proportionality. For the reasons that follow, we uphold appellant’s convictions and sentences, including the sentence of death.
*102I
It is well settled that this court is not required to address and discuss, in opinion form, each and every contention raised by the parties in a death penalty appeal. See, e.g., State v. Scudder (1994), 71 Ohio St.3d 263, 267, 643 N.E.2d 524, 528; and State v. Wogenstahl (1996), 75 Ohio St.3d 344, 351, 662 N.E.2d 311, 318. We continue to follow that position today. Several issues raised by appellant have been addressed and rejected under similar circumstances in a number of our previous cases. Thus, these issues require little, if any, discussion. Further, some of appellant’s arguments have been waived. Upon careful review of the record and the applicable law, we fail to detect any errors requiring reversal of appellant’s convictions and death sentence. We are convinced that appellant received a fair trial, a fair and reliable sentencing determination, and competent representation during his trial. Accordingly, we address and discuss, in detail, only those matters that merit some discussion.
II
At trial, appellant gave defense counsel a note indicating that from his jail window he had observed that a juror was given a ride by someone who he believed to be court personnel. Defense counsel brought the note to the trial court’s attention. Thereafter, the following discussion occurred between the prosecutors, appellant, counsel for appellant, and the court:
“THE COURT [Judge Robert P. Ruehlman]: Yeah. That was juror No. —It was Janet Miller, Juror No. 7.
“Last night, it was about — oh, what time was it? I think it was after 6 o’clock. I think it was after 6.
“THE DEFENDANT: It was before 6. I was looking out the window. I got back up to the pod unit — it was like 5, 5:30, and went straight to the window, because I was writing a letter to my girlfriend, and looked out the window and happened to see her coming from this side of Court Street. And I seen her. She went to a bench to go catch her bus. She was sitting there for a minute. I was like: That’s one of my jurors. You know what I’m saying? I had seen her Monday.
“THE COURT: Right. She missed her bus. She missed her bus.
“THE DEFENDANT: She walked to the bus stop. She backed up. And he parked. And he was talking to her. And she waved her hand off like: No, I want to catch my bus. My bus haven’t came [sic] yet.
“She waved her hand up. The bus came. She walked to the bus and stood there and didn’t get on. And she took a ride with the dude.
*103“THE COURT: What happened — she went back to the bus, and the bus driver said there’s no more rides back out to where she lives.
“At that point she was downtown by herself, and there was bad storms coming up, with clouds, within ten minutes. It was really bad rainstorm, bad thunderstorm. And so I gave her a lift back to the Park and Ride. So it’s as simple as that. We didn’t talk about the case.
“MR. PIEPMEIER [prosecution]: You were the one that took the—
“THE COURT: Yeah, She was parked at the Park and Ride. There was no buses out there, going out there. So that’s why she went back to the bus.
“And she said: My God, I missed the bus.
“I said — well, because I was wondering what she was doing sitting on the bench all by herself, because it’s not a great part of town to live in, and there’s a lot of crime down here and she’s the only woman sitting all by herself on the bench.
“So the bus came. I told her to check. She checked. The bus driver said: No more buses going your way.
“So I said: Get in, and we won’t talk about the case.
“And I gave her a lift out.
“MR. PIEPMEIER: Okay.
“THE COURT: If you want me to take her off, I can always take her off the jury. She’s a fairly reasonable juror. I think she’s actually kind of — kind of one of those noncommittal jurors as far as the death penalty. If I were a defense attorney, I’d want her on the jury, you know, but it’s up to you.
“MR. PANDILIDIS [defense counsel]: If we may have just like a minute or so to consult with our client at the table, and then we’ll let you know.
“THE COURT: Sure. We didn’t talk about the case at all. But my staff transports these people around. You know, they transport them to the scene and everything else. And they all work for me. So it’s — whether I take her or somebody from the staff takes her, there was nobody from my staff around, and she was stuck down there.
“THE COURT: You want to question the juror?
“MR. PANDILIDIS: No. I don’t want to make a big deal—
“THE COURT: You have the right to question the juror, if you want to ask what we talked about.
“MR. PANDILIDIS: You gave me the opportunity to consult with my client after we brought this to your attention a few minutes ago.
*104“THE COURT: Okay.
“MR. PANDILIDIS: The client indicates to me he wants her off the jury. That is what I’m conveying to the Court now, to have her removed and replace her with the first alternate.
“MR. DETERS [prosecution]: Judge, you have access to these jurors all the time.
“THE COURT: Oh, sure. We tell them where to go. We talk to them.
“MR. LONGANO [prosecution]: The bailiff is with them 24 hours a day when we sequester them.
“MR. DETERS: If the trial judge in any case cannot be believed when he said he didn’t talk to a juror—
“THE COURT: I’ve given him an opportunity to talk to this juror with his client present. He can talk to this juror and ask her. And he doesn’t want to talk to her. So I’m going to overrule the motion.
“MR. PANDILIDIS: If you want — okay. I will question her, but I—
ÍÍ :|: * :|:
“THE COURT: Let’s bring her in.
!< * * :|:
“MR. BREYER [prosecution]: I think the bottom line here is that the Court is a neutral party here. Since the Court is not one of the parties, he’s not an adversary here. It’s the Court’s function to look out for the jury and to supervise the jury and for the Court.
“THE COURT: Exactly.
“MR. BREYER: — In the face of a juror who is in that strange part of town who needs a ride—
“THE COURT: I think it’s important to establish we didn’t talk about anything.”
Thereafter, the following discussion took place in the judge’s chambers:
“MR. DETERS: Ma’am, why don’t you sit right there?
¡i * * *
“THE COURT: * * *
“Last night she was waiting for a bus and I saw her. I don’t know what time it was. 5:30, quarter to 6. It was getting late. It’s not a nice part of town. And I stopped and asked her what was going on.
*105“And about that time another bus came up, and she talked to the bus driver, and evidently found out there was no more buses going out to the place where she had to park and ride. She parks her car and then takes a bus.
“So a thunderstorm was coming, and it was actually a very bad thunderstorm. There [were] tornado storm warnings and everything out. This — there was actually .a funnel cloud.
“So I — actually, what I did, I put her in my car and I gave her a ride to the Park and Ride. And the first thing I said to her was: ‘We can’t talk about the case or anything.’
“Did we talk about the case?
“JUROR NO. 7: No.
“THE COURT: Say anything about the case?
“JUROR NO. 7: No, not at all.
“THE COURT: Okay. Good.
“I’m saying as an officer of the Court I didn’t talk about the case. She’s indicating that too.
“Did you want to ask anything?
“MR. PANDILIDIS: Mr. Dixon will inquire. Just a few questions, your Honor.
“MR. DIXON [defense counsel]: Ms. Miller, what time was this? Do you recall?
“JUROR NO. 7: It was around like 20 till 6 or something like that.
“MR. DIXON: Is that immediately after we got out of court last night?
“JUROR NO. 7: It was a little after that. I mean — well, when I—
“THE COURT: It was a lot after that.
“JUROR NO. 7: Yeah, because I was trying to get the bus.
“MR. DIXON: Was anybody else in the car?
“JUROR NO. 7: Excuse me?
“MR. DIXON: It was just you and the Judge?
“JUROR NO. 7: Yes.
“MR. DIXON: How long of a ride was it?
“JUROR NO. 7: Well, from here to Loveland. I’m guessing — what?
“THE COURT: Twenty-five minutes.
“JUROR NO. 7: I was going to say twenty minutes.
*106“THE COURT: Nothing was said about anything dealing with this particular case?
“JUROR NO. 7: No. As a matter of fact, I didn’t say anything to anybody about anything.
“MR. DIXON: I have nothing further.
“JUROR NO. 7: Family or no one.
“THE COURT: All right.
“MR. PIEPMEIER: We have no questions.
“THE COURT: You guys all know — you can check with the weather service. They had a tornado warning out last night.
“MR. DETERS: I don’t think a common act of courtesy is any problem at all.
“THE COURT: I don’t either, as long as we’re not talking about the case. I’m not going to let her stay in a bad part of town, especially with a thunderstorm.
“MR. PANDILIDIS: I would just ask Mrs. Miller not discuss it with the other jurors.
“JUROR NO. 7: I didn’t say anything. I absolutely said nothing to no one, no family, nothing.”
In propositions of law one through four, appellant raises various arguments predicated on the fact that Judge Ruehlman gave juror Miller a ride to her car after realizing that she had missed her bus. Appellant contends that the contact between Judge Ruehlman and Miller was “presumptively prejudicial,” that the state failed to demonstrate that the contact was not prejudicial, that the judge should not have presided over the in-chambers hearing, and that he improperly influenced the responses given by Miller. Appellant also maintains that his counsel provided ineffective assistance of counsel in the manner in which Miller was questioned.
Although Judge Ruehlman was clearly performing an act of kindness by trying to protect one of the jurors, his actions also, unfortunately, created the appearance of impropriety. Even if no discussion occurred between Miller and Judge Ruehlman regarding the case, the fact that Miller got into the judge’s car was sufficient to raise a question of bias or collusion in the mind of appellant. Canon 1 of the Code of Judicial Conduct states, “An independent and honorable judiciary is indispensable to justice in our society.” (Emphasis added.) Thus, Judge Ruehlman should have taken some alternate action when faced with the situation that confronted Miller. Moreover, the appearance of impropriety was compounded further by the fact that it was appellant and not Judge Ruehlman who first brought the incident to the attention of the parties when court convened the following morning.
*107Appellant requested that the court remove Miller from the panel, which Judge Ruehlman had originally offered as an option. Judge Ruehlman ultimately denied appellant’s request. The defense then requested and was granted the opportunity to question Miller. At the in-chambers hearing, Judge Ruehlman again stated what had transpired at the bus stop the previous day. Miller agreed with Judge Ruehlman, and she stated emphatically that they both never discussed the ongoing case.
In State v. Phillips (1995), 74 Ohio St.3d 72, 656 N.E.2d 643, this court set forth the procedure and applicable law a court must follow when an allegation is made that an improper communication has occurred with a juror. In Phillips, we held:
“When a trial court learns of an improper outside communication with a juror, it must hold a hearing to determine whether the communication biased the juror. Smith v. Phillips (1982), 455 U.S. 209, 215-216, 102 S.Ct. 940, 945, 71 L.Ed.2d 78, 84; Remmer v. United States (1954), 347 U.S. 227, 229-230, 74 S.Ct. 450, 451, 98 L.Ed. 654, 656. ‘In a criminal case, any private communication * * * with a juror during a trial about the matter pending before the jury is, for obvious reasons, deemed presumptively prejudicial * * *. [T]he burden rests heavily upon the Government to establish, after notice to and hearing of the defendant, that such contact with the juror was harmless to the defendant.’ Id. The SixtCircuit, however, has held that the defense must prove that the juror has been biased. United States v. Zelinka (C.A.6, 1988), 862 F.2d 92, 95, citing Smith v. Phillips, supra, contra United States v. Littlefield (C.A.9, 1985), 752 F.2d 1429, 1431. In cases involving outside influences on jurors, trial courts are granted broad discretion in dealing with the contact and determining whether to declare a mistrial or to replace an affected juror. See United States v. Daniels (C.A.6, 1976), 528 F.2d 705, 709-710; United States v. Williams (C.A.D.C.1987), 822 F.2d 1174, 1189.” Phillips, 74 Ohio St.3d at 88-89, 656 N.E.2d at 660-661.
Judge Ruehlman’s presiding over the hearing did not amount to reversible error. Although the better practice in a case such as this would have been to have another judge preside over the hearing, the record does not indicate that Judge Ruehlman’s conduct and involvement in the hearing were such that he improperly influenced the proceedings, thereby prejudicing appellant. At the hearing, Judge Ruehlman insisted that he and Miller did not discuss the case. He then questioned Miller and, without hesitation, she agreed with Judge Ruehlman as to what had occurred. Thereafter, defense counsel was given the opportunity to question Miller. Upon questioning by defense counsel, she repeatedly and forcefully expressed that she and Judge Ruehlman had not discussed the case. In fact, she stated that she had not discussed the case with anyone. Thus, although the contact between Judge Ruehlman and Miller should *108not have occurred, it was, under the circumstances, harmless. Equally important, appellant has presented no evidence that he has been biased in any respect because of the contact.
Appellant also contends that he was provided ineffective representation because defense counsel did not question Miller with “sufficient vigor,” and because counsel did not object to her remaining on the jury. However, in order to prevail on a claim of ineffective assistance of counsel, appellant is required to show that, in light of all circumstances, counsel’s performance fell below an objective standard of reasonableness. He must also show that prejudice arose from counsel’s performance — that is, there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the trial would have been different. See Strickland v. Washington (1984), 466 U.S. 668, 687-694, 104 S.Ct. 2052, 2064-2068, 80 L.Ed.2d 674, 693-698; and State v. Bradley (1989), 42 Ohio St.3d 136, 538 N.E.2d 373, paragraphs two and three of the syllabus.
The questioning of Miller by appellant’s counsel was adequate in all respects. Counsel could have asked Miller and Judge Reuhlman what they had talked about, if anything, during the car ride to where Miller’s car was parked. However, if defense counsel had vigorously questioned Miller, as suggested by appellant, and Miller remained on the panel, counsel would have risked alienating the juror. Following the hearing, defense counsel could have again requested that Miller be replaced. However, defense counsel was obviously convinced, and so are we, that the contact between Judge Ruehlman and Miller was not prejudicial to appellant.
Appellant has failed to demonstrate that the trial judge in this case abused his discretion in proceeding with the trial and retaining Miller on the jury. Phillips, 74 Ohio St.3d at 89, 656 N.E.2d at 661. Judge Ruehlman and Miller both stated repeatedly, and convincingly, that they did not talk about the case. There is no evidence that Judge Ruehlman’s or Miller’s obligation to be impartial has been compromised in any manner. Appellant was not prejudiced by the innocent contact between the judge and juror and no constitutional rights have been deprived. Accordingly, we reject appellant’s propositions of law one through four.
Ill
The offenses involving Nicole Sroufe and Shanon Marks were charged in the same indictment, resulting in a single trial. Appellant filed a motion to “grant him relief from prejudicial joinder.” Specifically, appellant requested that the trial court grant “him a seperate [sic] trial on all Counts dealing with allegations pertaining to alleged acts on different dates than the date of the homicide.” He *109also moved to prohibit the state from admitting evidence of any “other acts” allegedly committed by him.
The trial court overruled both motions and held:
“Then on the motion for relief from prejudicial joinder, I find that both cases are — I mean, they’re chillingly similar of young women. He lives close to them. He has a view of their house. It happened during the daytime. They were both violent attacks. And clearly I think there was a motive of robbery. * * *
“So under [Crim.R.] 8, two or more offenses may be charged if the offenses are of the same or similar character, which I feel they are, and they’re part of a common scheme or plan. And under [Evid.R.] 404(B), * * * the prosecutor can use evidence from the prior case in Springdale [Sroufe incident] to show the motive here to be robbery.”
In his thirteenth proposition of law, appellant contends that the trial court abused its discretion by refusing to grant separate trials for the Sroufe offenses and for the aggravated murder of Shanon. Appellant also asserts that the consolidated trial resulted in the admission of “other acts” evidence that was prejudicial to him. We disagree.
“The law favors joining multiple criminal offenses in a single trial under Crim.R. 8(A). State v. Lott (1990), 51 Ohio St.3d 160, 163, 555 N.E.2d 293, 298. Two or more offenses can be joined if they are of the same or similar character. State v. Torres (1981), 66 Ohio St.2d 340, 343, 20 O.O.3d 313, 314-315, 421 N.E.2d 1288, 1290. An accused may move to sever under Crim.R. 14 if he can establish prejudice to his rights. State v. Lott, 51 Ohio St.3d at 163, 555 N.E.2d at 298; State v. Wiles (1991), 59 Ohio St.3d 71, 76, 571 N.E.2d 97, 108. For the appellate court to reverse a trial court ruling that denies severance, the accused must show that the trial court abused its discretion. State v. Lott, 51 Ohio St.3d at 163, 555 N.E.2d at 298; State v. Torres, supra, at syllabus.
“The prosecutor may counter the claim of prejudice in two ways. State v. Lott, 51 Ohio St.3d at 163, 555 N.E.2d at 298. The first is the ‘other acts’ test, where the state can argue that it could have introduced evidence of one offense in the trial of the other, severed offense under the ‘other acts’ portion of Evid.R. 404(B). Id., see, also, Bradley v. United States (C.A.D.C.1969), 433 F.2d 1113, 1118-1119. The second is the ‘joinder’ test, where the state is merely required to show that evidence of each of the crimes joined at trial is simple and direct. State v. Lott, supra; State v. Roberts (1980), 62 Ohio St.2d 170, 175, 16 O.O.3d 201, 204, 405 N.E.2d 247, 251; State v. Torres, 66 Ohio St.2d at 343-344, 20 O.O.3d at 315, 421 N.E.2d at 1291. If the state can meet the joinder test, it need not meet the stricter ‘other acts’ test. Thus, an accused is not prejudiced by joinder when simple and direct evidence exists, regardless of the admissibility of evidence of other crimes under Evid.R. 404(B). State v. Lott, supra; State v. Roberts, supra; *110State v. Torres, supra.” State v. Franklin (1991), 62 Ohio St.3d 118, 122, 580 N.E.2d 1, 5-6.
The crimes against the two victims were not the same. However, the two crimes had similar characteristics. Both incidents involved female victims who lived in close proximity to appellant, and both involved violent theft offenses. In any event, regardless of the admissibility of evidence of other crimes in accordance with Evid.R. 404(B), the joinder test is easily met in this case.
The evidence with respect to the offenses against the two victims was simple and direct. The jury could easily segregate the evidence. The first two witnesses called in the state’s case-in-chief (Sroufe and Sergeant Thomas Wells) testified regarding the charges against appellant for the acts committed against Sroufe. The remainder of the testimony focused on the murder of Shanon. The only other connection at trial between the two victims occurred when Officer Ventre testified that during the course of the murder investigation he received a call from Sroufe, who had seen appellant interviewed by the local media. In this regard, we believe that it is very unlikely that the jury would have confused the evidence proving the separate offenses charged against appellant.
Moreover, appellant has not attempted to argue that he would have defended either case differently if the charges had not been joined. Franklin, 62 Ohio St.3d at 123, 580 N.E.2d at 6. Under these circumstances, the trial court did not err in joining the offenses under Crim.R. 8(A) and subjecting appellant to a single trial. Thus, we find appellant’s thirteenth proposition of law not well taken.
IV
Appellant told police that a man named Dante was involved in the murder. The police asked appellant how they could find or who could identify that person. Appellant told them that his mother and Dante had lived on the same street, that his mother knew Dante, and that she could assist them in identifying him. Officer Robert Randolph testified that appellant’s mother told him that she did not know anyone named Dante and had never heard of anyone by that name. Randolph was then asked by the prosecution whether, based on the investigation, he believed that “there was a second person that participated in this homicide with the defendant.” He. answered, “I don’t believe there was a second person involved in this, no, sir.”
In his fourteenth proposition of law, appellant argues that it was error to allow Randolph to state his opinion that no other person was involved in the crime. However, appellant failed to object at trial and, thus, he has waived all but plain error with respect to this testimony.
*111In State v. Webb (1994), 70 Ohio St.3d 325, 638 N.E.2d 1023, this court considered a similar issue. In Webb, the court held that a police officer’s opinion testimony was inadmissible under Evid.R. 701 because the rule “limits lay opinion testimony to ‘opinions and inferences which are (1) rationally based on the perception of the witness and (2) helpful to a clear understanding of his testimony or the determination of a fact in issue.’” Id. at 333, 638 N.E.2d at 1031. Therefore, because the officer’s opinion “was not based wholly on his perceptions, but at least partly on information from * * * others,” it was inadmissible. Id. at 333, 638 N.E.2d at 1031-1032.
As in Webb, the officer’s opinion here was based partly upon the work of other investigators. The state’s argument that the testimony was solicited to explain the focus of the police investigation is not fully supported by the evidence. Given the context of the questioning, the purpose of Randolph’s testimony was clearly to discredit any theory of a second perpetrator.
Nevertheless, we find no plain error. The evidence in this case clearly shows that appellant acted alone in this crime. Indeed, upon a careful review of the record before us, we find that appellant’s statement concerning the involvement of a second person named Dante is simply not believable. Accordingly, appellant’s fourteenth proposition of law is not persuasive.
V
In his fifteenth proposition of law, appellant alleges that the trial court allowed into evidence testimony from two police officers that constituted prejudicial hearsay. Specifically, appellant points to (1) testimony by Officer Couch concerning discrepancies in statements given by appellant and statements from others regarding appellant’s conduct on the morning of the murder, (2) testimony by Officer Randolph concerning statements from others as to what they observed in the area of the murder scene on the morning of the murder, and (3) testimony by Randolph concerning statements appellant’s mother made to Randolph when he questioned her about whether she knew an individual by the name of Dante.
Appellant failed to object to the testimony at trial and, thus, has waived all but plain error with respect to these matters. Much of the testimony at issue was offered by the state to show inconsistencies in statements given by appellant to police. However, even assuming that some of the challenged testimony was hearsay, appellant has failed to demonstrate plain error, i.e., that but for the alleged errors, the outcome of the trial would have been otherwise. See State v. Chinn (1999), 85 Ohio St.3d 548, 562, 709 N.E.2d 1166, 1179. The testimony of Couch and Randolph clearly did not prejudice appellant and deny him a fair trial. Therefore, we find appellant’s fifteenth proposition of law not well taken.
*112VI
In his seventeenth and eighteenth propositions of law, appellant challenges the sufficiency and weight of the evidence as it relates to the Sroufe offenses. In his nineteenth and twentieth propositions of law, appellant challenges the sufficiency and weight of the evidence as it relates to the felony-murder of Shanon.
When a defendant challenges the sufficiency of evidence, “the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” (Emphasis sic.) Jackson v. Virginia (1979), 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560, 573. Moreover, in State v. Fears (1999), 86 Ohio St.3d 329, 342, 715 N.E.2d 136, 150, we stated that “[i]n capital cases, this court has the power to determine whether the weight of the evidence supports the judgment. State v. Smith (1997), 80 Ohio St.3d 89, 102-103, 684 N.E.2d 668, 683-684. A verdict can be against the manifest weight of the evidence even though legally sufficient evidence supports it. State v. Robinson (1955), 162 Ohio St. 486, 55 O.O. 388, 124 N.E.2d 148.” See, also, R.C. 2953.02 (“The supreme court in criminal cases shall not be required to determine as to the weight of the evidence, except that, in cases in which a sentence of death is imposed for an offense committed on or after January 1, 1995, and in which the question of the weight of the evidence to support the judgment has been raised on appeal, the supreme court shall determine as to the weight of the evidence to support the judgment and shall determine as to the weight of the evidence to support the sentence of death as provided in section 2929.05 of the Revised Code”).
“Sufficiency of the evidence is the legal standard applied to determine whether the case may go to the jury or whether the evidence is legally sufficient as a matter of law to support the jury verdict, State v. Thompkins (1997), 78 Ohio St.3d 380, 386, 678 N.E.2d 541, 546, whereas the ‘[w]eight of the evidence concerns the “inclination of the greater amount of credible evidence, offered in a trial, to support one side of the issue rather than the other.” ’ (Emphasis sic.) Id. at 387, 678 N.E.2d at 546.” Smith, 80 Ohio St.3d at 113, 684 N.E.2d at 691.
A
Upon a thorough review of the record, we are convinced that the evidence advanced by the state at trial was more than sufficient to prove the Sroufe offenses. In order to prove kidnapping, the state was required to establish that appellant “by force, threat, or deception * * * remove[d] another from the place where the person is found or restrain[ed] the liberty of another person” to “facilitate the commission of any felony or flight thereafter.” R.C. 2905.01(A)(2). In addition, with respect to the robbery charge, the trial court instructed the jury *113under R.C. 2911.02(A)(3), which provides that “[n]o person, in attempting or committing a theft offense or in fleeing immediately after the attempt or offense,” shall “[u]se or threaten the immediate use of force against another.”
Here, the state easily met its burden regarding both charges. At trial, Sroufe identified appellant as the assailant. She testified that appellant approached her suddenly, grabbed her from behind, put one hand over her mouth, and his other hand around her waist. He then told her, “C’mon, you’re coming with me. We’re going back inside. Let’s go.” He started to drag her backwards. After she broke free, he asked her for money. Sroufe had marks on her neck from the incident. The trial testimony of Sroufe was believable and sufficient to establish appellant’s guilt of the offenses beyond a reasonable doubt.
Appellant also contends that, in accordance with State v. Logan (1979), 60 Ohio St.2d 126, 14 O.O.3d 373, 397 N.E.2d 1345, his kidnapping conviction should be reversed because there was no separate animus sufficient to sustain the charge. In Logan, syllabus, this court held:
“In establishing whether kidnapping and another offense of the same or similar kind are committed with a separate animus as to each pursuant to R.C. 2941.25(B), this court adopts the following guidelines:
“(a) Where the restraint or movement of the victim is merely incidental to a separate underlying crime, there exists no separate animus sufficient to sustain separate convictions; however, where the restraint is prolonged, the confinement is secretive, or the movement is substantial so as to demonstrate a significance independent of the other offense, there exists a separate animus as to each offense sufficient to support separate convictions;
“(b) Where the asportation or restraint of the victim subjects the victim to a substantial increase in risk of harm separate and apart from that involved in the underlying crime, there exists a separate animus as to each offense sufficient to support separate convictions.”
The guidelines set forth in Logan establish that a separate offense of kidnapping can occur if there is a prolonged restraint, a secretive confinement, or substantial movement of the victim. The offense can also occur if the asportation or restraint of the victim subjects the victim to a substantial increase in risk of harm separate and apart from that involved in the underlying crime. See, also, State v. Simko (1994), 71 Ohio St.3d 483, 488, 644 N.E.2d 345, 351, citing Logan, 60 Ohio St.2d at 135, 14 O.O.3d at 378, 397 N.E.2d at 1351 (“the test to determine whether the kidnapping was committed with a separate animus and thus amounts to a separate offense is ‘whether the restraint or movement of the victim is merely incidental to a separate underlying crime, or instead, whether it has a significance independent of the other offense’ ”).
*114In State v. Seiber (1990), 56 Ohio St.3d 4, 14-15, 564 N.E.2d 408, 420, this court found kidnapping where the defendant repeatedly ordered bar patrons to lie on the floor while the defendant brandished his gun and threatened patrons with death. An accomplice of the defendant posted himself at the door, armed with a shotgun, and barred anyone from leaving. When one of the patrons refused to comply with the defendant’s demands to lie on the floor, the defendant shot and killed him. Under these circumstances, the court held that it was reasonable for a jury to conclude that the defendant had restrained the victim of his liberty and that this evidence was sufficient to support the kidnapping charge and specification.
Applying Logan, we believe that the record supports a finding that appellant’s kidnapping conviction was proper. Further, the evidence of kidnapping here is as compelling as the facts and circumstances found sufficient to support a kidnapping conviction in Seiber. Again, the evidence set forth at trial established that appellant charged Sroufe. He attacked her from behind, grabbing her around the face and waist. The attack left marks on Sroufe. He then began to drag her away from.her car. And, as he was dragging her, he stated, “C’mon, you’re coming with me. We’re going back inside. Let’s go.” After she was able to struggle free, appellant asked Sroufe for money. In this regard, the evidence indicates that appellant committed the offenses, each with a separate animus, and this evidence was both sufficient and substantial.
Accordingly, appellant’s seventeenth and eighteenth propositions of law are not well taken.
B'
With respect to the felony-murder of Shanon Marks, appellant claims that the evidence was insufficient to sustain his convictions on the charge of aggravated murder, the counts of aggravated burglary and aggravated robbery, and the R.C. 2929.04(A)(7) specifications of aggravating circumstances premised upon aggravated burglary and aggravated robbery. Appellant also claims that his convictions are against the manifest weight of the evidence. We strongly disagree. Clearly, the evidence presented at trial relating to these offenses was sufficient and substantial.
In order to commit a theft offense in the Markses’ home, appellant, using stealth, entered the home through the back door, wearing gloves and armed with a ball bat. He knew that the house was occupied, since he could see into the bathroom of the Markses’ home. While in the home, he beat Shanon with a ball bat, causing her death. He then proceeded to a bedroom, where he found Shanon’s purse on a bed. He emptied the contents of the purse and took her money. These facts clearly support his convictions. See R.C. 2903.01(B) (aggra*115vated felony murder), 2911.11(A)(1) (aggravated burglary), 2911.01(A)(3) (aggravated robbery), and 2929.04(A)(7) (capital specifications of felony murder during an aggravated burglary and an aggravated robbery as the principal offender in the aggravated murder).
Appellant also argues that “[ejither the underlying felonies were allied offenses of similar import, or they were sufficiently separate and distinct that the killing did not occur ‘while’ * * * [he] was committing those felonies.” Again, we disagree.
The aggravated murder, aggravated robbery, and aggravated burglary charges are not allied offenses of similar import. Accord State v. Reynolds (1998), 80 Ohio St.3d 670, 681, 687 N.E.2d 1358, 1371. Appellant committed aggravated burglary when he entered the home occupied by Shanon with the intent to commit a crime, carrying a ball bat as a weapon. He committed aggravated robbery when he viciously beat Shanon with the bat and took money from her purse. He committed aggravated murder when he killed Shanon. As a result, the offenses at issue were committed separately and with a separate animus.
Additionally, this court has held that the actual robbery need not take place while the victim was still alive in order to convict for felony murder. See State v. Rojas (1992), 64 Ohio St.3d 131, 139, 592 N.E.2d 1376, 1384. Specifically, we have held that “ ‘[t]he term “while” does not indicate * * * that the killing must occur at the same instant as the [underlying felony], or that the killing must have been caused by [it], but, rather, indicates that the killing must be directly associated with the [underlying felony] as part of one continuous occurrence * * *.’” State v. Cooey (1989), 46 Ohio St.3d 20, 23, 544 N.E.2d 895, 903, quoting State v. Cooper (1977), 52 Ohio St.2d 163, 179-180, 6 O.O.3d 377, 386, 370 N.E.2d 725, 736. See, also, State v. Biros (1997), 78 Ohio St.3d 426, 450, 678 N.E.2d 891, 911.
Accordingly, we find appellant’s nineteenth and twentieth propositions of law not well taken.
VII
In his sixth and twenty-first propositions of law, appellant complains of several instances of alleged prosecutorial misconduct which, according to appellant, deprived him of a fair trial. Specifically, appellant alleges misconduct that occurred during both the guilt and penalty phases of the trial. We have carefully reviewed the record pertaining to these matters and have considered all of appellant’s claims of prosecutorial misconduct. We have found no instance of misconduct that would rise to the level of reversible error. The instances of alleged misconduct, taken singly or together, did not substantially prejudice appellant or deny him a fair trial and reliable sentencing determination. Appellant’s sixth and twenty-first propositions of law are overruled.
*116VIII
In his twenty-second proposition of law, appellant contends that the prosecution peremptorily excused the only potential African-American juror on the basis of her race. In Batson v. Kentucky (1986), 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69, the United States Supreme Court recognized that the Equal Protection Clause of the United States Constitution precludes purposeful discrimination by the state in the exercise of its peremptory challenges so as to exclude members of minority groups from service on petit juries. Id. at 89, 106 S.Ct. at 1719, 90 L.Ed.2d at 82-83. See, also, State v. Hernandez (1992), 63 Ohio St.3d 577, 581, 589 N.E.2d 1310, 1313. To make a prima facie case of purposeful discrimination, the defendant must demonstrate (1) that members of a cognizable racial group were peremptorily challenged, and (2) that the facts and any other relevant circumstances raise an inference that the prosecutor used the peremptory challenges to exclude jurors on account of their race. State v. Hill (1995), 73 Ohio St.3d 433, 444-445, 653 N.E.2d 271, 282. If the defendant makes a prima facie case of discrimination, the state must then provide a race-neutral explanation. Id. at 445, 653 N.E.2d at 282. A trial court’s findings of no discriminatory intent will not be reversed on appeal absent a determination that it was clearly erroneous. Id. See, also, Hernandez, 63 Ohio St.3d at 583, 589 N.E.2d at 1314.
In the case at bar, the prosecution exercised a peremptory challenge against prospective juror Arthella Bray, an African-American woman. The defense raised a Batson claim to the prosecution’s use of the peremptory challenge. The trial court then asked the prosecution to explain the challenge. The prosecution responded that Bray had expressed reservations about the death penalty, that she had a son the same age as appellant, that she had made plans (she was closing on a house and had tickets for a trip to Las Vegas where she was to get married), that she had a brother who had been prosecuted by the Hamilton County Prosecutor’s Office, and that she felt that there was a.race problem between the police and African-American men.
With respect to the Batson objection, the trial court required the state to respond and accepted the prosecution’s race-neutral explanations for the use of the peremptory challenge. However, we question whether appellant ever demonstrated a prima facie case of purposeful discrimination that would have initially required a response by the prosecution. In any event, the prosecution set forth specific and race-neutral explanations. Clearly, the trial court’s acceptance of the explanations and finding of no discriminatory intent were not erroneous.
Appellant also claims that, because there were only four African-Americans out of a jury pool of fifty-two, he was denied a fair cross-section of jurors from the community. Appellant argues that only four African-American jurors out of a pool of this size is de facto exclusion.
*117In Taylor v. Louisiana (1975), 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690, the United States Supreme Court indicated that the Sixth Amendment guarantee of a jury trial “contemplates a jury drawn from a fair cross-section of the community.” Id. at 527, 95 S.Ct. at 696, 42 L.Ed.2d at 696. However, the court held that there is “no requirement that petit juries actually chosen must mirror the community and reflect the various distinctive groups in the population. Defendants are not entitled to a jury of any particular composition, but the jury wheels, pools of names, panels, or venires from which juries are drawn must not systematically exclude distinctive groups in the. community and thereby fail to be reasonably representative thereof.” (Citations omitted.) Id. at 538, 95 S.Ct. at 702, 42 L.Ed.2d at 700.
Appellant has failed to show either a Batson violation or that his jury was not a fair cross-section of the community as required by Taylor. Therefore, we reject appellant’s twenty-second proposition of law.
IX
In his twenty-fourth proposition of law, appellant contends that the trial court erred in admitting into evidence gruesome photographs. The crime-scene photos admitted into evidence depict where Shanpn was found and that portions of her head and other parts of her body had been severely beaten. The coroner’s photos depict Shanon’s head and bodily injuries, with color photographs showing her head with the scalp pulled down to illustrate the damage that occurred to her skull.
In accordance with Evid.R. 403 and 611(A), the admission of photographs is left to the sound discretion of the trial court. State v. Landrum, 53 Ohio St.3d at 121, 559 N.E.2d at 726. In State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph seven of the syllabus, we held that “[pjroperly authenticated photographs, even if gruesome, are admissible in a capital prosecution if relevant and of probative value in assisting the trier of fact to determine the issues or are illustrative of testimony and other evidence, as long as the danger of material prejudice to a defendant is outweighed by their probative value and the photographs are not repetitive or cumulative in number.” See, also, State v. Morales (1987), 32 Ohio St.3d 252, 258, 513 N.E.2d 267, 273-274.
Here, the trial court meticulously went through each photograph proffered into evidence and excluded many of them. The photographs admitted into evidence are neither cumulative nor repetitive. The crime-scene photographs illustrate the testimony of witnesses regarding how the body was found and that Shanon had been severely beaten. The coroner’s photographs were used to illustrate the testimony that Shanon suffered massive head and other bodily injuries. The photographs were particularly probative not only of intent and purpose but also *118of “the cause, manner and circumstances of the victim’s death.” Biros, 78 Ohio St.3d at 445, 678 N.E.2d at 908. Furthermore, the coroner’s photographs were also probative in that they rebutted appellant’s statements that he had hit Shanon only three times and that a second person had struck her across the face with a gun.
Although many photographs of Shanon’s body were indeed gruesome, the evidence was highly probative. The value of that evidence clearly outweighed the danger of any unfair' prejudice. Accordingly, we find appellant’s twenty-fourth proposition of law not well taken.
X
In his fifth proposition of law, appellant asserts that it was error for the trial court to readmit the photographs of the victim during the penalty phase. This proposition can be summarily rejected on the authority of State v. DePew (1988), 38 Ohio St.3d 275, 282-283, 528 N.E.2d 542, 552.
XI
In his twenty-fifth proposition of law, appellant contends that, due to adverse pretrial publicity, he could not, and did not, receive a fair trial in Hamilton County. On that basis, appellant claims that the trial court erred in not granting him a change of venue. In support, appellant points to the May 11, 1998 lead article in the Cincinnati Enquirer entitled “Taped confession details fatal attack.” He also argues that tapes of statements made by him had been released to and played by the media. Appellant describes the media coverage as “incessant and exploitative.”
“‘[A] careful and searching voir dire provides the best test of whether prejudicial pretrial publicity has prevented obtaining a fair and impartial jury from the locality.’ ” (Emphasis sic.) Landrum, 53 Ohio St.3d at 117, 559 N.E.2d at 722, quoting State v. Bayless (1976), 48 Ohio St.2d 73, 98, 2 O.O.3d 249, 262, 357 N.E.2d 1035, 1051. See, also, State v. Swiger (1966), 5 Ohio St.2d 151, 34 O.O.2d 270, 214 N.E.2d 417, paragraph one of the syllabus; and State v. Lundgren (1995), 73 Ohio St.3d 474, 479, 653 N.E.2d 304, 313-314. A trial court can change venue “when it appears that a fan- and impartial trial cannot be held in the court in which the action is pending.” Crim.R. 18(B). However, “ ‘[a] change of venue rests largely in the discretion of the trial court, and * * * appellate courts should not disturb the trial court’s [venue] ruling * * * unless it is clearly shown that the trial court had abused its discretion.’ ” State v. Maurer, supra, 15 Ohio St.3d at 250, 15 OBR at 388-389, 473 N.E.2d at 780, quoting State v. Fairbanks (1972), 32 Ohio St.2d 34, 37, 61 O.O.2d 241, 243, 289 N.E.2d 352, 355.
*119We have reviewed the entire record in this case and there is nothing before us that supports appellant’s allegations that he was denied a fair and impartial trial because of the alleged pretrial publicity. The record indicates that many prospective jurors who were questioned had obtained some information regarding the crimes committed by appellant. However, a “careful and searching voir dire,” Landrum, supra, 53 Ohio St.3d at 117, 559 N.E.2d at 722, was conducted in this case and supports the conclusion that any pretrial publicity did not lead to an unfair trial. Appellant has presented no persuasive claim or evidence to disturb the trial court’s conclusion that the impartiality of the members of the jury ultimately selected was not compromised by any pretrial publicity. In this regard, appellant has failed to demonstrate that the trial court abused its discretion in denying his request for a change in venue. Thus, appellant’s twenty-fifth proposition of law is not well taken.
XII
Appellant gave separate tape-recorded statements to the police. Appellant confessed to killing Shanon, and he also attempted to implicate a second individual by the name of “Dante.” Appellant moved to suppress incriminating statements. The trial court denied the motion. In his twenty-sixth and twenty-seventh propositions of law, appellant argues that these statements violated his privilege against self-incrimination and his right to counsel.
Appellant’s claims that his Fifth and Sixth Amendment rights were violated clearly lack merit. The police fully advised appellant of his Miranda rights and secured a waiver of those rights prior to obtaining the incriminating statements. The trial court correctly denied appellant’s pretrial motion to suppress, finding that his statements were voluntarily given and that appellant had effectuated a voluntary, knowing, and intelligent waiver of his Miranda rights before giving taped statements to the police.
In addition, we also reject appellant’s contention that, because he had been formally charged and had secured counsel with respect to the offenses committed by him against Sroufe, the police were prevented from questioning him regarding the murder of Shanon. A similar argument was raised and rejected by this court in Hill, 73 Ohio St.3d at 446, 653 N.E.2d at 283. Specifically, in Hill, citing McNeil v. Wisconsin (1991), 501 U.S. 171, 111 S.Ct. 2204, 115 L.Ed.2d 158, we held that “an accused’s Sixth Amendment right is offense-specific. Thus, under McNeil, appointment of counsel with respect to one offense does not bar police questioning as to a second uncharged offense.” Hill, 73 Ohio St.3d at 446, 653 N.E.2d at 283.
*120The evidence supports the trial court’s decision to admit appellant’s confessions as freely and voluntarily made. Further, the trial court’s determination was lawful in all respects. See DePew, 38 Ohio St.3d at 277, 528 N.E.2d at 547.
XIII
In his twenty-eighth proposition of law, appellant challenges the death-qualification process used during jury selection. Appellant argues that the trial court improperly used the standard set forth in Wainwright v. Witt (1985), 469 U.S. 412, 105 S.Ct. 844, 83 L.Ed.2d 841, to death-qualify the jury. Appellant’s argument is misplaced.
In State v. Rogers (1985), 17 Ohio St.3d 174, 17 OBR 414, 478 N.E.2d 984, paragraph three of the syllabus, vacated and remanded on other grounds (1985), 474 U.S. 1002, 106 S.Ct. 518, 88 L.Ed.2d 452, this court held that, in accordance with Witt, “[t]he proper standard for determining when a prospective juror may be excluded for cause based on his views on capital punishment is whether .the juror’s views would prevent or substantially impair the performance of his duties as a juror in accordance with his instructions and oath.”
Furthermore, we have no reason to question the trial court’s decision to excuse prospective jurors Michael Kelly, Joyce Radford, Judith Jump, and Gloria Gosser. Their removal was warranted, since they clearly and unequivocally stated to the court that they would be unable to perform their duties as jurors. See, generally, State v. Moore (1998), 81 Ohio St.3d 22, 27, 689 N.E.2d 1, 8; Rogers, supra, paragraph three of the syllabus. Appellant’s twenty-eighth proposition of law is overruled.
XIV
In his twenty-third proposition of law, appellant complains of various instances of alleged ineffectiveness of counsel which, according to appellant, occurred during the guilt and penalty phases of the trial court proceedings. We have considered all instances of alleged ineffectiveness of trial counsel alleged by appellant, and we find that appellant has failed to satisfy his burden of establishing ineffective assistance under the standards set forth in Strickland, supra, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. Appellant’s twenty-third proposition of law is not well taken.
XV
In his seventh and eighth propositions of law, appellant challenges aspects of the trial court’s penalty-phase jury instructions. However, we have reviewed the *121jury instructions as a whole and find appellant’s objections not persuasive. Accordingly, we reject appellant’s seventh and eighth propositions of law.
XVI
In his eleventh proposition of law, appellant argues that the trial court erred in its written sentencing opinion. However, any errors in the trial court’s sentencing opinion can be readily cured by our independent review of appellant’s death sentence. See, generally, Lott, 51 Ohio St.3d at 170-173, 555 N.E.2d at 304-307. See, also, Reynolds, 80 Ohio St.3d at 684-685, 687 N.E.2d at 1373; State v. Gumm (1995), 73 Ohio St.3d 413, 424, 653 N.E.2d 253, 265; and State v. Fox (1994), 69 Ohio St.3d 183, 191-192, 631 N.E.2d 124, 131. Appellant’s eleventh proposition of law is without merit.
XVII
In his twenty-ninth proposition of law, appellant argues that the cumulative effect of errors at the trial court level deprived him of a fair trial and reliable sentencing determination. We reject appellant’s contention in this regard. Appellant received a fair trial and a fair and reliable sentencing determination, and appellant’s twenty-ninth proposition of law is not well taken.
XVIII
In his ninth proposition of law, Johnson argues that Ohio’s capital sentencing scheme violates the United States Constitution and that procedures that allow direct appeal to this court should be reexamined. This court has examined and disposed of similar issues presented by appellant here. See State v. Raglin (1998), 83 Ohio St.3d 253, 261-262, 699 N.E.2d 482, 490. Thus, we summarily reject appellant’s ninth proposition of law, including the arguments advanced under subsections (A) through (I).
XIX
In his tenth proposition of law, appellant argues that he should be entitled to twelve rather than six peremptory challenges. This proposition can be summarily rejected. State v. Greer (1988), 39 Ohio St.3d 236, 244-246, 530 N.E.2d 382, 394-396; State v. Carter (1995), 72 Ohio St.3d 545, 555-556, 651 N.E.2d 965, 975.
XX
We further reject appellant’s twelfth proposition of law (see Appendix) on the authority of State v. Steffen (1987), 31 Ohio St.3d 111, 31 OBR 273, 509 N.E.2d *122383, paragraph one of the syllabus. In addition, the matter set forth in appellant’s sixteenth proposition of law concerning the appropriateness of his death sentence is addressed in our discussion in Part XXI, infra.
XXI
Having considered appellant’s propositions of law, we must now independently review the death sentence for appropriateness and proportionality. The record clearly supports the finding that appellant was the principal and sole offender in the commission of this aggravated murder while committing an aggravated burglary and aggravated robbery.
In mitigation, appellant presented the testimony of his grandmother and other witnesses. Appellant presented evidence that his parents never married, that they lived apart, that his mother became addicted to drugs as early as age nine, and that she gave birth to appellant when she was just fifteen years old. Because appellant’s mother did not take care of him, and because she continued to pursue her drug habit, appellant lived most of his childhood with his grandmother. When appellant was three years old, he spent approximately a year in a foster home. Like his mother, appellant’s father was also a drug addict. Appellant’s mother and father both spent time in prison. Appellant never had a male role model and his environment was not nurturing. Appellant had some contact with his mother, but mostly she would promise to visit him and not show up. She has never functioned as a mother and at the time of trial was still involved with drugs.
Testimony also revealed that appellant had trouble in the school setting. He was unable to sit still and was placed on Ritalin for a time. He was eventually put into a slow learners’ class and he did not finish high school.
During his childhood, appellant committed numerous criminal offenses. He was eventually placed with the Department of Youth Services. Various attempts were made by persons to help appellant, including the Big Brothers Program, his grandmother, and others. A psychologist told appellant’s grandmother that appellant would do mean things because he loved his mother but failed to get motherly love in return. Appellant’s grandmother asked that his life be spared.
Dr. Hawkins, a court-appointed psychiatrist, also testified in mitigation. Hawkins stated that during his interviews with appellant, appellant was concerned about protecting someone named Dante. Appellant maintained his innocence and was not remorseful. The testing performed by Hawkins indicated that appellant thinks very highly of himself and that his self-image is based on his success in conning the world around him. He has a full-scale IQ of eighty-three, which is in the low average range. Hawkins diagnosed appellant as having a chronic drug abuse problem and an antisocial personality disorder. Hawkins stated that *123appellant was not insane and that nothing indicated that he had any brain abnormality.
Appellant gave an unsworn statement to the jury. He stated that he was sorry for what had happened and he expressed sympathy for Shanon’s family. He asked that his life be spared so that he could be a “daddy” to his son, who was born just prior to this incident.
Upon a review of the evidence in mitigation, it appears that appellant had a chaotic and troubled childhood. We find that appellant’s history, character, and background, and, specifically, his personality disorder and drug dependence, are entitled to some, but very little, weight in mitigation. We have also considered the youth of the offender (appellant was nineteen years old at the time of the offense), the fact that he expressed some remorse, and, in addition, the nature and circumstances of the offenses. These factors are all entitled to some weight in mitigation.
On the other side of the scale we weigh the two specifications of aggravating circumstances, proven beyond a reasonable doubt, that appellant was found guilty of committing. During the course of an aggravated murder, appellant committed an aggravated burglary and an aggravated robbery. After deep thought and review, we find that the aggravating circumstances easily outweigh the mitigating factors beyond a reasonable doubt. The mitigating factors presented simply do not approach any level of significance when compared to the aggravating circumstances in this case.
Finally, we have undertaken a comparison of the sentence imposed in this case to those in which we have previously affirmed the death penalty. We find that appellant’s death sentence is neither excessive nor disproportionate to the penalty imposed in similar cases. See, e.g., State v. Holloway (1988), 38 Ohio St.3d 239, 527 N.E.2d 831; State v. Murphy (1992), 65 Ohio St.3d 554, 605 N.E.2d 884; State v. Slagle (1992), 65 Ohio St.3d 597, 605 N.E.2d 916; and State v. Spivey (1998), 81 Ohio St.3d 405, 692 N.E.2d 151. Indeed, this senseless, brutal, and incomprehensible act of inhumanity defies the imagination and is unquestionably the type of crime for which the General Assembly intended that a sentence of death could be invoked.
For all the foregoing reasons, the judgment of the court of common pleas is affirmed. We affirm appellant’s convictions and sentences, including the sentence of death.

Judgment affirmed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Lundberg Stratton, J., concur separately.
Cook, J., concurs in judgment.